NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



J.H.,                                     )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D19-1917
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed September 18, 2020.

Appeal from the Circuit Court for Polk
County; Melissa Gravitt, Judge.

Howard L. Dimmig, II, Public Defender,
and Joanna Beth Conner, Assistant
Public Defender, Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Kiersten E. Jensen,
Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, LaROSE, and MORRIS, JJ., Concur.